DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Amendment
Examiner acknowledges amended Claims 2 and 17 and withdrawn Claims 12-13 in the response filed on 6/2/2021. 
Response to Arguments
The declaration under 37 CFR 1.130 filed 6/2/2021 is insufficient to overcome the rejection of Claims 1-11 and 14-21 under Kasanaboina as set forth in the last Office action. 
Applicant argued that in the Declaration, the subject matter in Kasanaboina was invented by the named inventors of the subject application.  Moreover, the article was published on September 11, 2015 which is within one year of the filing date of the U.S. Provisional Application No. 62/252,263, filed November 6, 2015, from which the subject application claims priority.  Thus, Applicant submits that Kasanaboina is not prior art to the subject application and thus should be removed as a reference. 
However, the Examiner respectfully disagrees.  The Provisional does not disclose the claimed subject matter.  Specifically, the provisional does not necessarily support the subject (1-X-Y)SbXNY, wherein x is 0.08-0.15 or 0.10-0.17, y is 0.005-0.035, an average emission maximum of 1.25-1.35 µm, inter alia.  Therefore, the effective filing date of the claimed invention is November 4, 2016.  Kasanaboina was published on September 11, 2015, which is over a year and outside the grace period.  Thus, Kasanaboina qualifies as prior art.  

Applicant argues that improved results were obtained by providing non-curved GaAs/GaAs(1-x)Sbx core-shell nanowires to include a small amount of nitrogen in the GaAs(1-x)Sbx shell.  Specifically, the inventive nanowires provides a desired luminescence emission shift as compared to GaAs/GaAs(1-x)Sbx nanowires, while also avoiding curved morphologies.  The claimed core-shell nanowires also provide advantageous nanowire growth conditions for obtaining desirable nanowire optical properties and nanowire morphologies.  
However, Applicant’s arguments are unpersuasive.  Applicants are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by Applicants.  Requiring the Examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D'Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).

Applicant argues that Ghalamestani is directed to the growth of GaAs/GaAsXSb1-X core-shell nanowires.  Chen teaches a GaAs/GaNAs core-shell nanowire.  Like Ghalamestani, Chen fails to appreciate the unexpected benefits imparted by adding minimal amount of nitrogen to a GaAs(1-X)SbX shell to provide the desired luminescence emission shift, while also avoiding a curve.  Because Chen does not include antimony, Chen also fails to appreciate the challenges of growing a shell that contains both antimony and nitrogen.  Teachings applicable to a 
However, Applicant’s arguments are unpersuasive.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Both Ghalamestani and Chen have the same structure (i.e. core-shell nanowires), and both are grown by molecular beam epitaxy (MBE) (Please see Abstract of Ghalamestani and 1st ¶ under Samples and Methods on Page 7).  Ghalamestani does not teach away from having nitrogen in its shell, nor has Applicant provided evidence that including nitrogen will destroy the teachings of Ghalamestani.  Furthermore, Chen recognizes that incorporating nitrogen into the shell tunes the emission energy and achieves desirable photoluminescence (Abstract and 1st ¶ on Page 1).  Thus, absence of evidence to the contrary, there is reasonable expectation of success of adding nitrogen into Ghalamestani’s shell to have its nanowires’ average emission maximum be 1.3 µm in order to achieve a composition that will suppress surface recombination and obtain desirable performances, such as photoluminescence, device functionality, etc. (Abstract). 
Moreover, note that while Chen do not disclose all the features of the present claimed invention, Chen was used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, incorporating nitrogen into a shell, and in combination with the primary reference, discloses the presently claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kasanaboina et al. “Self-catalyzed growth of dilute nitride GaAs/GaAsSbN/GaAs core-shell nanowires by molecular beam epitaxy.” Applied Physics Letters 107, (2015) p. 103111-1 to 103111-5 (“Kasanaboina et al.) in view of Ghalamestani et al. “Self-catalyzed MBE grown GaAs/GaAsxSb1-x core-shell nanowires in ZB and WZ crystal structures.” Nanotechnology, vol. 24, no. 40, 2013, p. 405601 (6pp) (“Ghalamestani et al.”). 
With regards to Claims 1-3 and 21, Kasanaboina et al. teaches a composition comprising one or more core-shell nanowires comprising a core and a first shell completely surrounding the core, wherein the core is formed from GaAs, wherein the first shell is formed from GaAsSbN, and wherein the nanowires have an average emission maximum of 1.3 µm (Abstract and Fig. 1).  Kasanaboina et al. discloses its first shell varying its nitrogen content, including y=0.01-0.02 ((Figs. 3(a), 3(c), 4(a), and 5).  
Kasanaboina et al. does not teaches the claimed contents for Sb. 
However, Ghalamestani et al. teaches a composition comprising one or more core-shell nanowires comprising a core and a first shell surrounding the core, wherein the core is formed from GaAs and the first shell is formed from GaAs(1-x)Sbx where x is .10-.70 (Abstract and 2nd ¶ under 2. Experimental details).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Kasanaboina et al.’s Sb content to 0.10-0.15 in order to cover the miscibility gap and compositionally tune the GaAsSbN material (Abstract and 1st ¶ under 1. Introduction). 



	With regards to Claim 5, the prior art of record teaches its first shell having the composition as set forth above.  
Kasanaboina et al. teaches the nanowires have the structure GaAs/GaAsSbN/GaAs, wherein the first occurrence of GaAs refers to the composition of the core, GaAsSbN refers to the first shell, and the second occurrence of GaAs refers to the composition of the second shell. 

With regards to Claims 6-8, Kasanaboina et al. teaches its core has an average diameter of ~80 nm (5th ¶ bridging from Page 103111-1 to 103111-2), which is intrinsically greater than a Bohr diameter of GaAs.  

With regards to Claims 9-11, Kasanaboina et al. teaches its first shell has an average thickness of ~70 nm (5th ¶ bridging from Page 103111-1 to 103111-2), which is intrinsically greater than a Bohr diameter GaAs(1-x-y)SbxNy. 

With regards to Claims 14 and 15, Kasanaboina et al. teaches its second shell has an average thickness of 20 nm (5th ¶ bridging from Page 103111-1 to 103111-2).  

With regards to Claim 16, Kasanaboina et al. teaches the nanowires have an average length of ~4 µm (5th ¶ bridging from Page 103111-1 to 103111-2). 

With regards to Claim 17, Kasanaboina et al. teaches the nanowires have a straight morphology (Figs. 1(a), 1(b), and 2(a)).  

With regards to Claim 18, Kasanaboina et al. teaches the nanowires have an average length of ~4 µm, and an average aspect ratio of at least 10 (please see Fig. 1(b) and 5th ¶ bridging from Page 103111-1 to 103111-2).  While Kasanaboina et al. does not specifically teach its nanowires having an average radius of curvature of at least 5 times the average length of the core-shell nanowires, the cross section of Kasanaboina et al.’s nanowires are substantially circle with a diameter of ~170 nm (please see Figs. 1(a) and 1(b) and 5th ¶ bridging from Page 103111-1 to 103111-2).  Thus, the radius of curvature is at least 5 times the average length of the core-shell nanowires.  

With regards to Claim 19, Kasanaboina et al. recognizes that its nanowires influences photoluminescence (Abstract and Fig. 4(a)).  Considering that the prior art of record teaches substantially the same nanowires in structure and materials, it is intrinsic that the nanowires have a room temperature photoluminescence quantum yield of at least 10%.  It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).

With regards to Claim 20, the limitation “the nanowires are formed by molecular beam epitaxy”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the .  

Claims 1-3, 6-11, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghalamestani et al. “Self-catalyzed MBE grown GaAs/GaAsxSb1-x core-shell nanowires in ZB and WZ crystal structures.” Nanotechnology, vol. 24, no. 40, 2013, p. 405601 (6pp) (“Ghalamestani et al.”) in view of Chen et al. “Suppression of non-radiative surface recombination by N incorporation in GaAs/GaNAs core/shell nanowires.” Scientific Reports, vol. 5, no. 1, 201, p. 1-9 (“Chen et al.”).
With regards to Claims 1-3 and 21, Ghalamestani et al. teaches a composition comprising one or more core-shell nanowires comprising a core and a first shell completely surrounding the core, wherein the core is formed from GaAs and the first shell is formed from GaAs(1-x)Sbx where x is .10-.70 (Abstract and 2nd ¶ under 2. Experimental details).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Ghalamestani et al. does not teach its first shell includes Ny, wherein y is 0.005-0.035, and its nanowires having an average emission maximum of 1.25-1.35 µm. 
However, Chen et al. teaches a composition comprising one or more core-shell nanowires comprising a core and a first shell surrounding the core, wherein the core is formed of GaAs and the first shell is formed of GaNAs.  Chen et al. recognizes that incorporating st ¶ under Results and Discussion on Page 2 and Page 7).  Chen et al. further teaches its average emission maximum is 1.3 µm  (Page 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate nitrogen content as claimed and demonstrated by Chen et al. into Ghalamestani et al.’s first shell, and have its nanowires’ average emission maximum be 1.3 µm in order to achieve a composition that will suppress surface recombination and obtain desirable performances, such as photoluminescence, device functionality, etc. (Abstract). 

With regards to Claims 6-8, Ghalamestani et al. teaches its core has an average diameter of about 75 nm (Fig. 3), which is intrinsically greater than a Bohr diameter of GaAs.  

With regards to Claims 9-11, Ghalamestani et al. teaches its first shell has an average thickness of about 75 nm (Please see Fig. 3 with a shell growth time of 15 min and Fig. 5), which is intrinsically greater than a Bohr diameter GaAs(1-x-y)SbxNy. 

With regards to Claim 16, Ghalamestani et al. teaches the nanowires have an average length of at least 2 µm (please see Figs. 2(b) and 2(c)). 

With regards to Claim 17, Ghalamestani et al. teaches the nanowires have a straight morphology (Figs. 1, 2, and 4).  

With regards to Claim 18, Ghalamestani et al. teaches the nanowires have an average length of at least 2 µm, and an average aspect ratio of at least 10 (please see Figs. 2(b) and 2(c)).  While Ghalamestani et al. does not specifically teach its nanowires having an average 
 
With regards to Claim 19, Ghalamestani et al. recognizes that its nanowires influences photoluminescence (1st ¶ under 1. Introduction).  Considering that the prior art of record teaches substantially the same nanowires in structure and materials, it is intrinsic that the nanowires have a room temperature photoluminescence quantum yield of at least 10%.  It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).

With regards to Claim 20, the limitation “the nanowires are formed by molecular beam epitaxy”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 st ¶ under 2. Experimental details). 
 
Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghalamestani et al. in view of Chen et al. as applied to Claim 1 above, and further in view of Tomioka et al. “GaAs/AlGaAs Core Multishell Nanowire-Based Light-Emitting Diodes on Si.” Nano Letters, vol. 10, no. 5, 2010, pp. 1639–1644 (“Tomioka et al.”).
The prior art of record teaches nanowires as set forth above. 
Ghalamestani et al. does not teach a second shell formed of GaAs surrounding or substantially surrounding the first shell, wherein the thickness of the second shell is 10-30 nm.  
However, Tomioka et al. teaches a multishell nanowire, wherein its second shell is 10 nm thick and formed of GaAs surrounding or substantially surrounding its first shell (Fig. 1 and Page 1640: Col. 2: Lines 9-21).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a 10 nm thick GaAs second shell, as demonstrated by Tomioka et al., on Ghalamestani et al.’s first shell in order to provide new possibilities for monolithic and on-chip integration of III-V nanowires and for Ohmic contacts (Abstract and Page 1640: Col. 2: Lines 1-9). 

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghalamestani et al. in view of Chen et al. as applied to Claim 1 above, and further in view of Kasanaboina et al. “Self-catalyzed growth of dilute nitride GaAs/GaAsSbN/GaAs core-shell nanowires by molecular beam epitaxy.” Applied Physics Letters 107, (2015) p. 103111-1 to 103111-5 (“Kasanaboina et al.).
The prior art of record teaches nanowires as set forth above. 
Ghalamestani et al. does not teach a second shell formed of GaAs surrounding or substantially surrounding the first shell, wherein the thickness of the second shell is 10-30 nm.  
th ¶ bridging from Page 103111-1 to 103111-2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a 20 nm thick GaAs second shell, as demonstrated by Kasanaboina et al., on Ghalamestani et al.’s first shell in desirable properties, such as photoluminescence (Abstract). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785